Citation Nr: 1723323	
Decision Date: 06/21/17    Archive Date: 06/29/17

DOCKET NO.  10-25 393	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUE

Entitlement to an initial evaluation for Sjogren's disease with dry mouth and eyes in excess of 30 percent on an extraschedular basis.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Fussell, Counsel



INTRODUCTION

The Veteran had active service from September 1955 to August 1957.  

This matter comes before the Board of Veterans' Appeals (Board) from a December 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois.

In his May 2010 substantive appeal, the Veteran requested a hearing before a Veterans Law Judge at the RO.  That hearing was scheduled for May 1, 2014. The Veteran failed to report for the scheduled hearing and has not requested that his hearing be rescheduled.  

In July 2014, the Board remanded the appeal for additional development.  While the appeal was in remand status, a December 2014 rating decision granted service connection for pericarditis and pleuritis and for depression, each being an issue addressed in the 2014 Board remand.  The allowances of service connection constitute a full grant of those benefits sought on appeal.  

In February 2015, the Board remanded the appeal for additional development.  At that time one of the issues was service connection for glaucoma, claimed as secondary to rheumatoid arthritis.  Thereafter, service connection was granted for glaucoma.  The Board again remanded the case in August 2015 at which time it was noted that this allowance of service connection constituted a full grant of the benefits sought on appeal, that matter was no longer in appellate status.  

In May 2016 the Board granted an increase in the initial 10 percent rating for Sjogren's disease with dry mouth and eyes to 20 percent but remanded the matter of entitlement to an even higher evaluation on an extraschedular basis.  

The case was referred to the Director of Compensation and Pension Service who, in a decision on October 14, 2016, found that the evidentiary record demonstrated an exceptional disability pattern for the service-connected Sjogren's disease that rendered application of the regular rating criteria as impractical.  Thun v. Peake, 22 Vet. App. 111 (2008).  It was found that an extra-schedular evaluation under § 3.321(b)(1) for the Sjogren's disease was granted and an extraschedular evaluation of 10 percent should be assigned (in addition to the 20 percent schedular rating granted by the Board).  

An October 2016 rating decision granted an increase from 10 percent to 30 percent for Sjogren's disease with dry mouth and eyes, effective October 18, 2006 (date of receipt of claim for service connection).  

This appeal was processed using the Veteran's Benefits Management System (VBMS) and, in addition there is a Virtual VA paperless claims electronic file.  Accordingly, any future consideration of this appeal should take into consideration the existence of these electronic records.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

The currently assigned additional 10 percent on an extraschedular basis, added to the 20 percent disability rating assigned on a schedular basis, adequately compensate the Veteran for the overall degree of disability due to service-connected Sjogren's syndrome.  


CONCLUSION OF LAW

The criteria for an additional or greater extraschedular evaluation for service-connected Sjogren's syndrome are not met.  38 C.F.R. § 3.321(b)(1) (2016).





REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA imposes on VA a duty to provide notice of how to substantiate a claim and to assist in evidentiary development.  VA's duty to notify was satisfied by a letter in January 2007 as to his initial claim for service connection for Sjogren's syndrome.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  Where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service connection claim has been more than substantiated, it has been proven, and thus the notice requirements of 38 U.S.C.A. § 5103(a) are no longer required because the purpose of such notice has been fulfilled.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 490 (2006); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  

As to the duty to assist, the Veteran' service treatment records (STRs) are on file as are his VA treatment records.  By failing to appear for a hearing, he has declined to testify in support of his claim.  

The Veteran has been afforded multiple VA examinations in conjunction with his claim for increased rating.  The VA examination reports from 2007, 2014, 2015, and 2016 when taken together reflect that the evaluators recorded the Veteran's current complaints, conducted appropriate evaluations of the Veteran, rendered appropriate diagnoses and opinions consistent with the remainder of the evidence of record, and provided sufficient information to evaluate the severity of the Veteran's disability under the applicable rating criteria.  The Board concludes that the examination reports of record are adequate for purposes of rendering a decision in the instant appeal.  38 C.F.R. § 4.2; see Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion has been met.  38 C.F.R. § 3.159(c)(4).  

Moreover, following the multiple remands by the Board, the case was referred for extraschedular rating consideration and this, as well as the other matters necessitating the prior remands, has been accomplished.  Accordingly, there has been compliance with the prior Board remands.  See Stegall v. West, 11 Vet. App. 268 (1998).  

Background

On VA eye examination in July 2007 it was noted that the Veteran had a clinical history of open angle glaucoma, cataracts, rheumatoid arthritis with Sjogren's syndrome, and bilateral dry eye syndrome.  He took artificial tears medication on a daily basis, six times daily.  His corrected visual acuity was 20/25 in each eye.  As to extraocular muscles, he had full range of motion, bilaterally.  As to confrontation fields, this was full to finger counting, bilaterally.  His conjunctiva, eye lids, and eye lashes were normal, bilaterally.  As to his corneas, he had multiple "PEE" and endothelial pigment dusting, bilaterally, and his intraocular pressure was 14 in each eye.  

The assessments were that the Veteran had bilateral open angle glaucoma which was not related to rheumatoid arthritis; and that his bilateral dry eye syndrome was more likely than not a direct resu1t of Sjogren's syndrome, which was more likely than not related to service-connected rheumatoid arthritis.  

At the time of a September 2014 VA examination the Veteran had Sjogren's disease in both eyes, as well as cataracts, and glaucoma aggravated by the Veteran's rheumatoid arthritis treatment, and ischemic central retinal vein occlusion (CRVO).  

The Veteran's vision worsened when went from bright light to dark and dark to light.  He had decreased vision in dim and dark lighting.  New glasses did not help improve his reading vision.  He had a history of "DES" (dry eye syndrome) with Sjogren's syndrome.  This had improved with regular "ATs" and lubrication ointment.  As to his field of vision in the right eye he had a significant generalized depression with a central island of vision, that appeared stable compared to previous testing in October 2011 but overall it had progressed compared to earlier testing of field of vision.  In the left eye there was a dense inferior defect that was stable but overall progressed compared to earlier testing of field of vision.  Corrected distant vision was 20/200 in the right eye and 20/40 in the left eye.  Corrected near vision was 20/100 in the right eye and 20/40 in the left.  He did not have astigmatism or diplopia.  Intraocular pressure was 14 in the right eye and 13 in the left.  He had a loss of the superior half of the visual field in the right eye.  He had preoperative cataract in the left eye and postoperative removal of cataract in the right eye with replacement of the lens.  He also had glaucoma, optic neuropathy of the right eye, and retinopathy and maculopathy in the right eye.  He required continuous medication for glaucoma.  He had no scarring or disfigurement.  The examiner noted the Veteran had normal lids and lashes and no aphakia or dislocation of the crystalline lens.  The VA examiner stated that it was as likely as not that the Veteran's previous steroid treatment had aggravated his glaucoma.  

In February 2015 the Veteran's records were review, although there was no in-person physical examination.  It was noted that the Veteran had advanced glaucoma and DES with Sjogren's syndrome, as well as "CRVO" in the right eye.  The Veteran had had a glaucomatous visual field defect progression in both eyes since June 2003 despite the addition of topical glaucoma medications, glaucoma laser treatment, and glaucoma surgery in both eyes.  

An April 2015 rheumatoid arthritis examination noted that the Veteran had associated Sjogren's syndrome, manifested by dry eye and mouth for which he used lubricating eye drops and ointment as well as artificial saliva.  The examiner noted that he sometimes has dysphagia and had a swallow study done that showed very mild oral dysphagia with mild pharyngeal changes, but that he was functional for all intake and had no aspiration.  The Veteran reported no associated fatigue, fever or swollen glands.  He used eye drops, consisting of moisture drops, 4 times daily and ointment 2 times daily for his dry mouth.  However, he had no problems with dentition, used an electric toothbrush, and felt tingling of the skin.  His rheumatoid arthritis was not manifested by constitutional manifestations associated with active joint involvement which were totally incapacitating and it was not manifested by weight loss and anemia productive of severe impairment of health.  

A July 7, 2015 Medical Opinion Summary stated that following a review of the Veteran's medical records and VBMS file that the Veteran had advanced glaucoma, status post multiple surgical procedures on each eye, and it was as likely as not that his reduced visual acuity and visual field defects were related to his history of glaucoma.  Specifically, during the September 3, 2014 VA examination the Veteran's distant visual acuity was 20/200 in the right eye and 20/30 in the left eye, while his near visual acuity was 20/100 in the right eye and 20/30 in the left.  Goldman's visual field testing revealed a small inferior central island of vision remaining in the right eye and the left eye had a dense inferior arcuate defect.  

With respect to dry eye syndrome with Sjogren's syndrome, it was less likely as not the Veteran's reduced visual acuity and visual field defects were related to his history of Sjogren's syndrome because he had no corneal scarring.  Rather, it was as likely as not the reduced visual acuity and visual field defect were related to his history of advanced glaucoma, status post multiple surgical procedures on each eye.  

On VA examination of the Veteran's eyes in January 2016 the Veteran's VBMS file was reviewed as well as his VA electronic medical records.  His diagnoses, as to his eyes, were glaucoma and Sjorgen's syndrome, as well as cataract of the left eye.  The Veteran's complaints were of intermittent pain in the right eye, at times, which spread to the upper forehead and scalp, associated with dryness.  He had some relief with artificial tears, ointment, and warm compress.  He had  severe dryness of both eyes due to Sjogren's syndrome and, using rewetting drops 4 to 5 times daily and ointment at bedtime.  His corrected distant visual acuity was 20/200 in the right eye and 20/40 in the left eye.  His corrected near visual acuity was 20/200 in the right eye and 20/40 in the left eye.  He had an afferent pupillary defect in the right eye.  He did not have anatomical loss, light perception only, extremely poor vision or blindness of either eye.  He did not have diplopia or corneal irregularity that results in severe irregular astigmatism in either eye.  Intraocular pressure was 12 in each eye.  As to his eyelids and lashes he had 1+ gland "inspissation."  He had attenuated blood vessels in the left eye and in the right eye the blood vessels were very attenuated with mild tortuosity.  He had a visual field defect with contraction of visual field but no loss of visual field.  He had had a lens replacement in the right eye due to cataract and had a preoperative cataract in the left eye.  The Veteran's "visual impairment and visual field defects likely due to CRVO and [bilateral open-angle] glaucoma."  He required continuous medication for his glaucoma.  His decrease in visual acuity was due to his glaucoma.  

There were multiple assessments.  The Veteran had a history of Sjogren's syndrome and dry eye with mild keratopathy and active but stable pathology related to Sjogren's.  There were no associated rest requirements or episodic incapacity.  There was an associated lacrimal gland disorder and aqueous deficiency without evidence of epiphora. 

Also, the Veteran's subjective complaints of dryness with episodes of severe right eye pain, relieved with artificial tears 4 to 5 times daily, nightly ointment, and warm compresses 4 to 5 times daily were at least as likely as not related to Sjogren's.  Subjective complaints of dryness and sharp pain were known complications of dry eye and Sjogren's. 

The Veteran also had advanced open angle glaucoma in each eye, which was currently stable.  He had a history of "CRVO" in the right eye, which was stable and which was less likely as not related to Sjogren's syndrome; and less likely as not related to glaucoma.  

The Veteran's visual impairment and visual field defect in the right eye was less likely as not related to Sjogren's; but was at least as likely as not related to glaucoma and history of CRVO.  There was no corneal scarring present in the right eye.  Visual field defects were known complications of uncontrolled glaucoma.  

The Veteran's visual field defect in the left eye was less likely as not related to Sjogren's; but was at least as likely as not related to glaucoma.  There was no corneal scarring present in the left eye.  Visual field defects were known complications of uncontrolled glaucoma.  

Finally, the Veteran's cataract left eye was less likely as not related to Sjogren's; and less likely as not related to glaucoma.  

It was further noted that in the past 12 months the Veteran had not had any incapacitating episodes attributable to any eye condition.  His eye conditions impact his or her ability to work in that he was essentially monocular and had monocular restrictions.   

The VA's Appeal Management Center (AMC) entered a decision in September 2016 finding that referral of the case for extraschedular consideration was not warranted.  It was found that: 

On October 18, 2006, VA received the Veteran's claim for an auto-immune disorder affecting vision.  A Rating Decision of December 11, 2007 granted service connection under diagnostic code 6018 and assigned a noncompensable evaluation.  A Rating Decision of July 10, 2015 assigned an initial evaluation of 10 percent disabling.  BVA's decision of May 27, 2016 grants an initial evaluation under diagnostic code 6025 of 20 percent disabling. 

Service connection under diagnostic code 6012-6066 for advanced bilateral open angle glaucoma has also been granted and evaluated as 60 percent disabling effective on October 18, 2006. The Veteran has also been diagnosed with cataracts; however service-connection has not been established. The Veteran has undergone surgeries between October 20, 2011 and May 29, 2014 at the VA Medical Center in Chicago; however, the surgeries appear to be related to glaucoma and cataracts.

Records from VA Medical Center in Chicago.  The records show recurring treatment in the ophthalmology clinic.  The Veteran's most recent visit was on June 13, 2016, at which time the examiner reported improvement with artificial tears and lubricant.  A complaint of mouth sores is noted in the treatment record dated July 23, 2015.  The active outpatient medication list includes sodium fluoride; artificial saliva for dry mouth, and solution for dry eyes.  There is no evidence of hospitalizations related to Sjogren's disease with dry mouth and eyes.

VA examinations conducted on July 25, 2007, September 3, 2014 and January 28, 2016.  All of the examinations show that the Veteran requires artificial tears and a lubricant.  The January 2016 examination shows a subjective complaint of pain in the right eye, associated with dryness.  The Veteran reported partial relief with artificial tears, an ointment and a warm compress.  The examiner reported dry eye with mild keratopathy and "lacrimal gland disorder and aqueous deficiency without evidence of epiphora."

In March 2008, the Veteran completed a VA Form 21-8940, Application for Increased Compensation Based on Unemployability.  The Veteran reported that he obtained a G.E.D. during military service and was training as a barber until the school lost its accreditation.  He also reported that he worked as a steel worker and laborer from 1959 to 1984, but quit due to rheumatoid arthritis. 

Pursuant to the Board's 2016 remand, the RO referred the case to VA's Director of Compensation Service who entered an administrative decision in October 2016 granting an additional 10 percent to be added to the Board's grant of a 20 percent disability rating, for a total of 30 percent.  In that decision it was stated that:  

We have reviewed the claims file and the request to determine whether the Veteran is entitled to an extra-schedular evaluation under the provisions of 38 C.F.R. § 3.321(b)(1) for Sjogren's disease with dry mouth and eyes, which is rated 20 percent disabling under 38 C.F.R. § 4.79, Diagnostic Code (DC) 6018-6025.  

The Board of Veterans' Appeals (Board), in May 2016, most recently remanded this case with instructions to refer the issue of entitlement of an extra-schedular evaluation for Sjogren's disease with dry mouth and eyes to this Service for consideration.  

The veteran, during a September 2014 VA eye examination, complained of worsening vision.  Diagnoses included dry eye? Syndrome with bilateral Sjogren's disease.  The examiner also indicated that the veteran's cataracts and glaucoma were aggravated by treatment for rheumatoid arthritis.  Ischemic central retinal vein occlusions were also diagnosed.  

A VA rheumatology examination from April 2015 noted that the veteran had associated Sjogren's syndrome, which is manifested by dry eye and mouth for which the veteran used lubricating eye drops and ointment as well as artificial saliva.  The veteran also would intermittently development dysphagia.  It was noted that a swallow study conducted in November 2014 showed very mild oral dysphagia with mild pharyngeal changes, but functional.  

A VA examiner, in July 2015, reviewed the file and opined that the veteran's reduced visual acuity and field defect were likely related to glaucoma and not the Sjogren's disease with dry eye syndrome.  

The most recent VA examination was undertaken in January 2016.  The veteran reported severe dryness of the eyes.  Some relief was achieved with artificial tears, ointment, and a warm compress.  Rewetting drops were used four to five times daily.  The examiner diagnosed a history of Sjogren's syndrome and dry eye with mild keratopathy with active, but stable, pathology.  Symptoms included dryness and sharp pain. 

Extra-schedular evaluations are assigned in cases where an exceptional or unusual disability picture is presented with such related factors as marked interference with employment or frequent periods of hospitalization that renders application of regular rating schedular standards impractical.  38 C.F.R. § 3.321(b)(1).  

The evidentiary record demonstrates an exceptional disability pattern for the service-connected Sjogren's disease that renders application of the regular rating criteria as impractical.  Thun v. Peake, 22 Vet. App. 111 (2008).  Specifically, the demonstration of dry mouth, which is the result of the Sjogren's disease, is so pervasive and severe as to require prescription of artificial saliva for management of the condition.  This adequate to demonstrate an exceptional or unusual disability picture that renders the regular rating criteria inadequate.  

Accordingly, entitlement to an extra-schedular evaluation under the provisions of § 3.321(b)(1) for the Sjogren's disease is granted.  An extra-schedular evaluation of 10 percent should be assigned.  

Rating Principles

Ratings for a service-connected disability are determined by comparing current symptoms with criteria set forth in VA's Schedule for Rating Disabilities, which is based as far as practical on average impairment in earning capacity.  Separate diagnostic codes (DCs) identify the various disabilities.  38 U.S.C.A. § 1155.  Disabilities are viewed, and examinations are interpreted, historically, in order to accurately reflect the elements of disability present.  38 C.F.R. § 4.1, 4.2.  A higher rating is assigned if it more nearly approximates such rating.  See 38 C.F.R. §§ 4.7, 4.21.  

Separate ratings may be assigned either initially or during any appeal for an increased rating for separate periods of time based on facts found, a practice known as "staged ratings."  Hart v. Mansfield, 21 Vet. App. 505, 509-510 (2007) (staged ratings during the appeal of any increased rating claim).   

Analogous Rating (Built-Up Diagnostic Code)

A disability not listed in the Schedule for Rating Disabilities may be rated under a closely related disease or injury in which not only the functions affected, but the anatomical localization and symptomatology are closely analogous.  Conjectural analogies and the use of analogous ratings for conditions of doubtful diagnosis, or for those not fully supported by clinical and laboratory findings will be avoided.  Organic diseases and injuries will not be rated analogously to conditions of functional origin.  38 C.F.R. § 4.20.  See also 38 C.F.R. § 4.27 (the use of "built-up" DCs carrying the last two digits of "99").  

The adequacy of the schedular rating criteria, for the purpose of determining entitlement and amount of any extraschedular evaluation requires a comparison of the signs, symptoms, and disability of the service-connected disorder with the applicable schedular rating criteria.  Here, the Sjogren's syndrome has been rated analogously by use of hyphenated DCs 6018, chronic conjunctivitis, and DC 6025 disorders of the lacrimal apparatus (epiphora, dacryocystitis, etc.).

Under DC 6018, chronic conjunctivitis, when active, with objective findings such as red, thick conjunctivae, mucous secretions, etc. warrants a 10 percent disability rating.  When inactive, the disorder is rated based on residuals, such as visual impairment or any disfigurement, under DC 7800.  Here, however, it is undisputed that the service-connected disability at issue does not cause disfigurement and, as such, DC 7800 is not applicable.  

Under DC 6025 disorders of the lacrimal apparatus (epiphora, dacryocystitis, etc.) warrant a 10 percent rating when unilateral and, when bilateral a 20 percent rating is warranted.  

Governing regulations direct that evaluation of visual impairment is to be rated based on the consideration of three factors: (1) impairment of visual acuity (excluding developmental errors of refraction); (2) visual field; and (3) muscle function.  38 C.F.R. § 4.75. 

38 C.F.R. § 4.76 provides that an examination of visual acuity must include the central uncorrected and corrected visual acuity for distance and near vision using Smeller's test type or its equivalent.  Central visual acuity is to be evaluated on the basis of corrected distance vision with central fixation, even if a central scotoma is present.  However, when the lens required to correct distance vision in the poorer eye differs by more than three diopters from the lens required to correct distance vision in the better eye (and the difference is not due to congenital or developmental refractive error), and either the poorer eye or both eyes are service connected, the visual acuity of the poorer eye is to be evaluated using either its uncorrected or corrected visual acuity, whichever results in better combined visual acuity. 

Examinations of visual fields will be conducted only when there is a medical indication of disease or injury that may be associated with visual field defect or impaired muscle function. 

Here, there is no objective evidence of visual field defects at any point during the appeal period that are associated with the Veteran's Sjogren's disease, as opposed to his separately service-connected glaucoma, which is not currently on appeal.  Indeed, a February 2016 examiner specifically noted that visual field defects were as likely as not related to the Veteran's glaucoma, and less likely than not related to his Sjogren's disease.

Regarding muscle function, again, examinations of muscle function will be conducted only when there is a medical indication of disease or injury that may be associated with visual field defect or impaired muscle function.  Muscle function was considered, but a VA examination specifically found that diplopia was not present in either of the Veteran's eyes, and in this regard muscle functioning of the eyes is evaluated based on the degree of diplopia.  Thus, there is no pathology related to function of the muscles of the eyes and, so, a disability rating is not to be based on impairment of central visual acuity (Diagnostic Codes 6061-6066), impairment of visual fields (Diagnostic Codes 6080 and 6081), or for impairment of muscle function (Diagnostic Codes 6090 and 6091).  See generally 38 C.F.R. § 4.79, DC 6000-6091 (2016).  

The Board must determine whether the weight of the evidence supports each claim or is in relative equipoise, with the appellant prevailing in either event.  However, if the weight of the evidence is against the appellant's claim, the claim must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102, 4.3; Gilbert v. Derwinski 1 Vet. App. 49 (1990).  





Legal Analysis

Sjogren's syndrome is an autoimmune disorder that causes xerostomia (dry mouth) and keratoconjunctivitis sicca (dry eyes) and may affect other parts of the body.  76 Fed.Reg. 39160, 39163 (July 5, 2011).  

As established by the October 17, 2016 rating decision which effectuated the Board's grant of a 20 percent schedular rating for Sjogren's syndrome and also effectuated the Director of Compensation Services grant of an additional 10 percent rating on an extraschedular basis for Sjogren's syndrome, Veteran's service-connected disabilities are as follows: rheumatoid arthritis with osteoporosis and anemia, rated 60 percent; advanced open-angle glaucoma, bilaterally, status post multiple surgical procedures, rated 60 percent; Sjogren's syndrome, rated 30 percent since October 18, 2006 (date of receipt of claim); pericarditis with pleuritic, secondary to rheumatoid arthritis, rated 30 percent; persistent depressive disorder with anxiety, rated 30 percent; peripheral neuropathy of the left upper extremity, rated 10 percent; peripheral neuropathy of the right upper extremity, rated 10 percent; peripheral neuropathy of the left lower extremity, rated 10 percent; and peripheral neuropathy of the right lower extremity, rated 10 percent.  

The Veteran is in receipt of a combined 100 percent disability rating since October 18, 2006.  Also, he has been granted a total disability rating based on individual unemployability due to service-connected disabilities (TDIU rating) and entitlement to basic eligibility for dependents educational benefits under Chapter 35, both since October 18, 2006.  

In certain exceptional cases in which the schedular rating criteria do not adequately encompass a claimant's level of disability, an extraschedular rating may be assigned.  See 38 C.F.R. § 3.321(b)(1); see also Fisher v. Principi, 4 Vet. App. 57, 60 (1993); Thun v. Peake, 22 Vet. App. 111 (2008); Bagwell v. Brown, 9 Vet. App. 337, 338-9 91996); Floyd v. Brown, 9 Vet. App. 88, 996 (1996); and Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  

This determination requires a comparison between the level of severity and the symptomatology of the disability with the schedular rating criteria.  If the rating criteria reasonably describe the disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned rating is therefore adequate, and no referral for extra-schedular consideration is required.  See VAOGCPREC 6-96 (Aug. 16, 1996); 

If the rating schedule does not contemplate the claimant's level of disability and symptomatology and, so, are inadequate, it must be determined whether the claimant's exceptional disability picture exhibits other related factors such as those provided by regulation as "governing norms" (including marked interference with employment and frequent periods of hospitalization).  See Thun, 22 Vet. App. 111 (2008).  Only then may the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step: a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating.  Thun, supra.

"[A]lthough the Board is precluded from initially assigning an extraschedular rating, there is no restriction on the Board's ability to review the denial of an extraschedular rating on appeal."  Anderson v. Shinseki, 22 Vet. App. 423, 427 (2009)(citing Floyd v. Brown, 9 Vet. App. 88, 96-97 (1996) that after referral to the VA Director of Compensation and Pension an appellant may "continue[] to appeal the extraschedular rating aspect of this claim.").  "The actual review of the matter and approval of an extraschedular rating is done for the first time by the Director of C & P."  Anderson, 22 Vet. App. 423, 428 (2009).  But, "the Board has jurisdiction to review whether the decision not to award an extraschedular rating was appropriate under all three elements set forth in Thun."  Anderson, 22 Vet. App. 423, 428 (2009).  The Director's decision is a de facto adjudication which must comply with the same requirements of a decision of the agency of jurisdiction and provide a summary of the evidence and a statement of the reasons for the Director's decision, in accordance with 38 U.S.C.A. § 5104.  The Board then reviews the Director's decision to determine "whether the Director's decision was in accordance with the evidence of record and the requirements of § 3.321(b)."  Kuppamala v. McDonald, 27 Vet. App. 447, 455-56 (2015).  Thereafter, if the Board is in disagreement, the Board may award an extraschedular rating.  See Kuppamala v. McDonald, 27 Vet. App. 447, 456 (2015) (noting no discernable distinction between the Board review of a denial of an extraschedular rating and an award of an extraschedular rating and stating that "[t]he only clear limitation on the Board's review is the Director's specific regulatory authority to approve extrashchedular awards in the first instance.")  

Before addressing the merits of an extraschedular rating for Sjogren's syndrome, the Board notes that in Yancy v. McDonald, 27 Vet. App. 484, 495 (2016) the Court rejected the contention that "[e]xtraschedular referral is always raised by the record when a veteran has multiple service-connected disabilities" [and that the Federal Circuit's decision in] Johnson [v. McDonald, 762 F.3d 1362 (Fed.Cir. 2014)] does not make such a categorical holding."  Further, in discussing the collective impact of multiple service-connected disabilities as to extraschedular consideration the Board's jurisdiction was limited to only those service-connected disorders on direct appeal because it lacked jurisdiction to consider whether referral is warranted solely for any disability or combination of disabilities not in appellate status, just as it lacks jurisdiction to examine the proper schedular rating for a disability not on appeal.  Yancy, 27 Vet. App. at 496 (2016).  Thus, while the Veteran has multiple other service-connected disabilities, it is only the matter of the propriety of the assignment of an additional 10 percent on an extraschedular basis for Sjogren's syndrome which is before the Board.  

The Federal Circuit in Johnson, 762 F.3d 1362 (Fed. Cir. 2014) stated that an extraschedular rating under 38 C.F.R. § 3.321(b)(1) fills in the gap left by 38 C.F.R. § 4.16 which provides an extraschedular TDIU rating when service-connected disorders cumulatively preclude obtaining or retaining substantially employment, i.e., when there is less than total unemployability but the collective impact of service-connected disorders is not adequately compensated under the Schedule for Rating Disabilities.  

However, in this case, the Veteran has been awarded a TDIU rating as of October 18, 2006, the effective date of both the grant of service connection for Sjogren's syndrome and the assignment of an initial 30 percent disability rating; in addition to being in receipt of a combined 100 percent rating from that date.  Thus, since October 18, 2006, there is no "gap" to be filled in by an extraschedular rating based on all service-connected disorders, within the meaning of the Federal Circuit's decision in Johnson, Id.  

As to the contention, express or implied, that because the rating criteria are silent as to effects of occupational and daily activities, the rating schedule does not contemplate the total disability picture, this is insufficient to conclude that the rating criteria are inadequate because this is precisely what the rating criteria are designed to do and the appellant has not demonstrated that the rating schedule is inadequate in any way.  See 38 C.F.R. §§ 3.321(a), 4.1; see also Dedrick v. Shinseki, No. 13-1166, slip op. at 9 (U.S. Vet. App. Apr. 4, 2014)(nonprecedential memorandum decision).

As noted in the August 2015 Board remand, the Veteran's representative, in his August 2015 appellant brief, contended that the Veteran was entitled to a separate 20 percent disability rating for his dry eye symptoms under Diagnostic Code 6025 for epiphora, which is included under Disorders of the Lacrimal Apparatus.  Epiphora is defined as "an abnormal overflow of tears down the cheek, mainly due to stricture of the lacrimal passages."  See Dorland's Illustrated Medical Dictionary 348 (32th ed. 2012).  However, the Veteran is now in receipt of not only a 20 percent schedular rating, as had been requested, but an additional 10 percent on an extraschedular basis.  As to this, in the recent Informal Hearing Presentation of April 2017 it was argued that the Sjogren's syndrome was more debilitating than encompassed by the additional 10 percent evaluation on an extraschedular basis and that a higher evaluation of 50 percent disabling should be granted.  However, no rationale was set forth explaining why an even greater extraschedular evaluation should be assigned.  

In this regard, the Board notes that the Veteran is clear that the Sjogren's syndrome does not impact the Veteran's field of vision.  It is his separately rated service-connected glaucoma which impairs his field of vision.  Also, the Sjogren's syndrome does not adversely impact his visual acuity.  Rather, it is either his service-connected glaucoma or his nonservice-connected cataracts which impair impairs his visual acuity.  In fact, the medical evidence of a VA examiner is unrefuted in demonstrating that absent any scarring of the Veteran's eye, due to drying of the eyes from Sjogren's syndrome, there was no impairment of visual acuity due to Sjogren's syndrome.  Thus, the recent VA examiner's description of the Veteran being essentially monocular, i.e., having vision in only one eye, is not a description of any visual impairment due to Sjogren's syndrome.  The dry eyes from Sjogren's syndrome causes eye pain.  It also causes a dry mouth and while due to this he has had intermittent dysphagia and an occasion mouth sore, this is primarily controlled by taking artificial saliva.  

Further, the Veteran's Sjogren's syndrome is not demonstrated to cause such dryness of the mouth or dysphagia as to impair the Veteran's ability to swallow or masticate food.  Rather, there is medical evidence which shows that he retains such abilities and there is no impairment of his dentition.  Similarly, with the use of medication, the Veteran does not have dryness of the eyes.  In this regard, the holding in Jones v. Shinseki, 26 Vet. App. 56, 63 (2012) was that consideration of improvement in disability due to medication is precluded when not provided for in applicable schedular rating criteria.  However, that holding was limited specifically to the application of schedular rating criteria and does not preclude such consideration in the context of extraschedular consideration.  See Jones v. Shinseki, 26 Vet. App. at 61, footnote 4.  

Moreover, as to attendant or related factors such as marked interference with employment or frequent periods of hospitalization, the Veteran has never been hospitalized for treatment of Sjogren's syndrome.  Also, the Sjogren's syndrome is not of such severity as to cause any significant impact or interference as to employment, much less marked interference.  Rather, it is the combined impact of his service-connected disabilities which results in this and is adequately compensated by the combined disability rating of 100 percent and the assigned TDIU rating.  

As such, and even considering the doctrine of the favorable resolution of doubt in favor of the Veteran, the Board finds that an extraschedular rating greater than the 10 percent extraschedular evaluation granted by the Director of Compensation Services is not warranted.


ORDER

Entitlement to an initial evaluation for Sjogren's disease with dry mouth and eyes in excess of 30 percent on an extraschedular basis is denied.  




____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


